Exhibit 10.3

SECOND AMENDED AND RESTATED

2006 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

1. PURPOSE OF THE PLAN

The purpose of this Restricted Stock Plan (this “Plan”) is to advance the
interests of MCG Capital Corporation (the “Company”) by providing to
non-employee directors of the Company additional incentives, to the extent
permitted by law, to exert their best efforts on behalf of the Company, and to
provide a means to attract and retain persons of outstanding ability to the
service of the Company. It is recognized that the Company’s efforts to attract
or retain these individuals will be facilitated with this additional form of
compensation.

2. ADMINISTRATION

This Plan shall be administered by the Compensation Committee (the “Committee”)
of the Company’s Board of Directors (“Board”), which is comprised solely of
directors who are not interested persons of the Company within the meaning of
Section 2(a)(19) of the Investment Company Act of 1940, as amended (the “Act”).
The Committee shall interpret this Plan and, to the extent and in the manner
contemplated herein, shall exercise the discretion reserved to it hereunder. The
Committee may prescribe, amend and rescind rules and regulations relating to
this Plan and make all other determinations necessary for its administration.
The decision of the Committee on any interpretation of this Plan or
administration hereof, if in compliance with the provisions of the Act and
regulations promulgated thereunder, shall be final and binding with respect to
the Company.

3. SHARES SUBJECT TO THE PLAN

The shares subject to this Plan shall be shares of the Company’s common stock,
par value $0.01 per share (“Shares”). Subject to the provisions hereof
concerning adjustment, the total number of shares that may be awarded as
restricted shares under this Plan shall not exceed 100,000 Shares. Any Shares
that were granted pursuant to an award of restricted stock under this Plan but
that are forfeited pursuant to the terms of the Plan or an award agreement shall
again be available under this Plan. Shares may be made available from
authorized, un-issued or reacquired stock or partly from each. Shares granted
pursuant to an award of restricted stock that are used to settle withholding
obligations, pursuant to section 10.D infra, shall be counted against the number
of shares available under the Plan.

4. PARTICIPANTS

(A) Non-Employee Directors. Members of the Board who are not employees of the
Company (the “Participants”) will each be granted 7,500 shares of restricted
stock on the date of the annual meeting of stockholders at which such director
is elected to serve a three-year term. Such shares shall vest as to one-third of
the total shares granted on the last day of the fiscal year for each year of the
director’s term of service on the Board.

(B) Award Agreements. All restricted stock granted under the Plan will be
evidenced by an agreement. The agreement documenting the award of any restricted
stock granted pursuant to this Plan shall contain such terms and conditions as
the Committee shall deem advisable, including but not limited to the lapsing of
forfeiture restrictions. Agreements evidencing awards made to different
Participants or at different times need not contain similar provisions. In the
case of any discrepancy between the terms of the Plan and the terms of any award
agreement, the Plan provisions shall control.



--------------------------------------------------------------------------------

5. RESTRICTED STOCK

Each agreement representing an award of restricted stock shall state the number
of Shares subject to the award and the terms and conditions pursuant to which
the recipient of the award shall acquire a nonforfeitable right to the Shares
awarded as restricted stock. Participants will each be granted 7,500 shares of
restricted stock on the date of the annual meeting of stockholders at which such
director is elected to serve a three-year term. Such shares shall vest as to
one-third of the total shares granted on the last day of the fiscal year for
each year of the director’s term of service on the Board.

6. LIMITATIONS ON RESTRICTED STOCK AWARDS

Grants of restricted stock awards shall be subject to the following limitations:

(A) The total number of shares that may be outstanding as restricted shares
under all of the Company’s compensation plans (including shares granted pursuant
to an award of restricted stock that are used to settle withholding obligations)
shall not exceed ten (10) percent of the total number of Shares authorized and
outstanding at any time.

(B) The amount of voting securities that would result from the exercise of all
of the Company’s outstanding warrants, options, and rights, together with any
restricted stock issued pursuant to this Plan and any other compensation plan of
the Company (including shares granted pursuant to an award of restricted stock
that are used to settle withholding obligations), at the time of issuance shall
not exceed 25% of the outstanding voting securities of the Company, provided,
however, that if the amount of voting securities that would result from the
exercise of all of the Company’s outstanding warrants, options, and rights
issued to the Company’s directors, officers, and employees, together with any
restricted stock issued pursuant to this Plan and any other compensation plan of
the Company (including shares granted pursuant to an award of restricted stock
that are used to settle withholding obligations), would exceed 15% of the
outstanding voting securities of the Company, then the total amount of voting
securities that would result from the exercise of all outstanding warrants,
options, and rights, together with any restricted stock issued pursuant to this
Plan and any other compensation plan of the Company (including shares granted
pursuant to an award of restricted stock that are used to settle withholding
obligations), at the time of issuance shall not exceed 20% of the outstanding
voting securities of the Company.

7. TRANSFERABILITY OF RESTRICTED STOCK

While subject to forfeiture provisions, restricted stock shall not be
transferable other than to the spouse or lineal descendants (including adopted
children) of the Participant, any trust for the benefit of the Participant or
the benefit of the spouse or lineal descendants (including adopted children) of
the Participant, or the guardian or conservator of the Participant (“Permitted
Transferees”).

8. TERMINATION OF RESTRICTED STOCK AWARDS

A Participant’s rights to Shares awarded as restricted stock shall, under all
circumstances, be set forth in the agreement evidencing the award of restricted
stock.

 

-2-



--------------------------------------------------------------------------------

9. EFFECT OF CHANGE IN STOCK SUBJECT TO THE PLAN

Subject to any required action by the shareholders of the Company and the
provisions of applicable corporate law, the number of Shares that has been
authorized or reserved for issuance hereunder and the number of Shares covered
by any applicable vesting schedule hereunder, shall be proportionately adjusted
for (a) a division, combination or reclassification of any of the Shares or
(b) a dividend payable in Shares. Such adjustments will not be made unless the
Company receives an exemptive order from the Securities and Exchange Commission
(the “Commission”) or written confirmation from the staff of the Commission that
the Company may do so.

10. MISCELLANEOUS PROVISIONS

(A) The Committee is authorized to take appropriate steps to ensure that neither
the grant of nor the lapsing of the forfeiture restrictions on awards under this
Plan would have an effect contrary to the interests of the Company’s
stockholders. This authority includes the authority to prevent or limit the
granting of additional awards under this Plan.

(B) The granting of any award under the Plan shall not impose upon the Company
any obligation to appoint or to continue to appoint as a director or employee
any Participant, and the right of the Company and its subsidiaries to terminate
the employment of any employee or other employee, or service of any director,
shall not be diminished or affected by reason of the fact that an award has been
made under the Plan to such Participant.

(C) All awards under this Plan shall be made within ten years from the earlier
of the date of adoption of this Plan (or any amendment thereto requiring
shareholder approval pursuant to the Code) or the date this Plan (or any
amendment thereto requiring shareholder approval pursuant to the Code) is
approved by the stockholders of the Company.

(D) Each Participant must satisfy all applicable federal, state, and local or
other income and employment tax withholding obligations before the Company will
deliver stock certificates or otherwise recognize ownership of common stock
under an award. The Company may decide to satisfy the withholding obligations
through additional withholding on salary or wages. If the Company elects not to
or cannot withhold from other compensation, a Participant must pay the Company
the full amount, if any, required for withholding or have a broker tender to the
Company cash equal to the withholding obligations. Payment of withholding
obligations is due before the Company will issue any Shares on release from
forfeiture of an award. If approved by the Board or the Committee in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of the
Company’s common stock, including shares retained from the award creating the
tax obligation, valued at their fair market value as of the date of the
transaction; provided, however, except as otherwise provided by the Board, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations. Shares of common stock used to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements. Consistent with Section 409A of the Internal Revenue Code,
the Company will use the closing sales price of its shares of the Company’s
common stock on the NASDAQ Global Select Market (or any other such exchange on
which its shares of common stock may be traded in the future) as “fair market
value” for all purposes under the Plan.

 

-3-



--------------------------------------------------------------------------------

11. AMENDMENT AND TERMINATION

The Board may modify, revise or terminate this Plan at any time and from time to
time, subject to applicable requirements in (a) the Company’s articles of
incorporation or by-laws and (b) applicable law and orders. The Board shall seek
stockholder approval of any action modifying a provision of the Plan where it is
determined that such stockholder approval is appropriate under the provisions of
(a) applicable law or orders, or (b) the Company’s articles of incorporation or
by-laws. This Plan shall terminate when all Shares reserved for issuance
hereunder have been issued and the forfeiture restrictions on all restricted
stock awards have lapsed, or by action of the Board pursuant to this paragraph,
whichever shall first occur.

12. EFFECTIVE DATE OF THE PLAN

The Plan shall become effective upon the latest to occur of (1) approval by the
Board as a whole, as well as the required majority of the Company’s directors
within the meaning of Section 57(o) of the Act, and (2) approval of this Plan by
the shareholders of the Company.

*******

 

-4-